Citation Nr: 9930172	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include pneumonia, bronchitis, and emphysema.



WITNESSES AT HEARING ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

Edward Walls, Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDING OF FACT

The veteran has not submitted competent medical evidence 
which demonstrates that a currently diagnosed respiratory 
disorder has a nexus or relationship to service, to included 
exposure to asbestos.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
respiratory disorder, to include pneumonia, bronchitis, and 
emphysema is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for pneumonia, bronchitis and/or 
emphysema.  The veteran claims that he was exposed to 
asbestos while in service, and that this exposure caused his 
current respiratory disabilities.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b). 

However, the threshold question that must be answered in this 
case is whether the veteran has presented a well-grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's service medical records show that he was found 
to be physically qualified for active service during his 
October 1961 induction examination.  A chest x-ray 
demonstrates that his chest was within normal limits at that 
time.  He was hospitalized for pneumonia in September 1962.  
However, he was never seen for bronchitis or emphysema during 
his period of active service.  His January 1965 service 
separation examination reveals that his lungs and chest were 
normal at the time of separation.

Although service medical and personnel records do not 
indicate whether the veteran was exposed to asbestos during 
his period of active service, he submitted an October 1997 
letter from a fellow serviceman that corroborates the alleged 
exposure.  Based on this evidence, along with the veteran's 
credible testimony during a January 1998 RO hearing, for the 
purpose of determining whether a well-grounded claim has been 
submitted the Board is willing to accept that the exposure 
actually occurred.

According to post-service medical evidence, the veteran has 
been diagnosed by VA and private doctors with bronchitis and 
emphysema, but not pneumonia.  That notwithstanding, beyond 
the veteran's contentions, the record includes no evidence 
relating a respiratory disorder to the veteran's period of 
active service, included his reported exposure to asbestosis.  
The veteran contends there is a relationship, but as he is a 
layperson with no medical training or expertise, his 
contentions, alone, do not constitute competent medical 
evidence of a nexus between a respiratory disorder and in-
service asbestos exposure.

During the January 1998 RO hearing, the veteran's 
representative claimed that the veteran suffers from a 
chronic respiratory disorder because he entered active 
service without a medical condition and he began having 
breathing problems shortly after separation.  However, as 
there is no evidence to corroborate his allegation, the 
veteran's claim is not well grounded under the chronicity 
provision of 38 C.F.R. § 3.303(b).  The veteran clearly 
suffered from pneumonia in September 1962, but during his 
January 1965 service separation examination, his lungs and 
chest were shown to be normal.  Moreover, the record includes 
no medical evidence, dated either in-service or post-service, 
that the pneumonia was chronic.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make the veteran's claim well grounded.  
As such, there is no additional duty on the part of the VA 
under 38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran 
of the evidence required to complete his application for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim and to explain why his current attempt 
fails.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for respiratory disorder, to include 
pneumonia, bronchitis, and emphysema, is denied.



		
RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

